Order unanimously modified so as to require plaintiff, in addition to the further hill of particulars to be furnished by him after the examination before trial of defendants, to furnish, prior to such examination, a further bill of particulars stating the details of the information which he now has concerning all enrollees presently known to him and which he claims have been enrolled as a result of his efforts. As so modified the order is affirmed, with $20 costs and disbursements to appellants. Settle order on notice. Motion No. 52 by defendants to stay their examination before trial at the instance of plaintiff pursuant to the order of Mr. Justice Brisach is granted so as to stay said examination until the furnishing of the further bill of particulars hereby directed to be supplied prior to such examination. Settle order on notice on motion No. 52. Present —- Peck, P. J., Callahan, Van Voorhis, Heffernan and Bergan, JJ.